MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                FILED
this Memorandum Decision shall not be
                                                                              Oct 17 2018, 9:18 am
regarded as precedent or cited before any
court except for the purpose of establishing                                          CLERK
                                                                                  Indiana Supreme Court
the defense of res judicata, collateral                                              Court of Appeals
                                                                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew D. Anglemeyer                                    Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Appellate Division
                                                         Tyler G. Banks
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Carylon Young,                                           October 17, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-845
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark D. Stoner,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G06-1612-MR-46693



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-845 | October 17, 2018                       Page 1 of 9
                                          Case Summary
[1]   Carylon Young (“Young”) appeals his conviction, following a jury trial, for the

      murder1 of Margaret Means (“Means”). He raises one issue, namely, whether

      the State presented sufficient evidence to support his conviction.


[2]   We affirm.



                               Facts and Procedural History
[3]   Kathy Albright (“Albright”) ran a ministry for homeless persons called Meet

      Me Under the Bridge in Indianapolis in November 2016. The ministry served

      hot meals, passed out clothes, and conducted church services on the weekends.

      Through this ministry, Albright came to know Ashlee Lane (“Lane”), who

      came to Meet Me Under the Bridge to eat and attend the church services.

      Means also attended the services, and Albright knew that Lane and Means were

      “very good friends.” Tr. Vol. II at 99.


[4]   Means was wheelchair-bound and homeless on November 17, 2016, and she

      had been living in a parking lot located behind Lane’s apartment building.

      Means was in a romantic relationship with Young, who took care of Means and

      helped her move in her wheelchair. On Sundays, Young and Means together

      attended Albright’s homeless ministry. By November 2016, Albright had seen




      1
          Ind. Code § 35-42-1-1(1).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-845 | October 17, 2018   Page 2 of 9
      Young at the ministry for about four months and had seen Means at the

      ministry for about six months.


[5]   On November 17 at approximately 9:00 p.m, Young got into an argument with

      an employee at a Family Dollar store near the parking lot where Means lived.

      Indianapolis Metropolitan Police Department (“IMPD”) Officer Jeremey

      Morris (“Officer Morris”) spoke with the employee and Young and then gave

      Young a trespass warning. During his encounter with Young, Officer Morris

      observed that Young’s demeanor was “argumentative” and Young was

      “upset.” Id. at 21-22.


[6]   At approximately 3:30 a.m. the next morning, November 18, off-duty

      Stinesville police officer Donald Wadsworth (“Officer Wadsworth”) was

      working security at a Speedway gas station near the Family Dollar store. A

      concerned citizen told Officer Wadsworth that an argument was taking place in

      a parking lot. While looking for the argument, Officer Wadsworth drove down

      the street and into the parking lot where Means lived. There, he found Means’s

      dead body lying face up under a sheet on a mattress. Officer Wadsworth called

      9-1-1 and IMPD officers arrived to investigate the scene.


[7]   Albright saw Lane on November 20, 2016, the Sunday after Means’s death.

      Albright observed that Lane “was a wreck” and “was shaking, and crying,” and

      Lane then told Albright that she had seen Young kill Means. Id. at 76, 100.


[8]   On November 23, 2016, IMPD Homicide Detective Chris Craighill (“Det.

      Craighill”) interviewed Young, who had agreed to talk to Det. Craighill and

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-845 | October 17, 2018   Page 3 of 9
       had signed a waiver for a buccal swab to be taken for DNA comparison

       purposes. Young also agreed to have photographs taken of his person. After

       that, Young “was free to go[,]” and he left the police station. Id. at 200.


[9]    On November 27, Albright called Det. Craighill to report that she had been

       contacted by an eyewitness to Means’s murder and arranged for Det. Craighill

       to meet with Lane. The next day, Lane met with Det. Craighill at Albright’s

       ministry. Lane disclosed to Det. Craighill that she witnessed Means being

       killed, and Lane also identified Young as Means’s killer through a photographic

       lineup.


[10]   Albright did not see Young for about three weeks following Means’s death.

       Albright found this “peculiar” because she had seen him at her ministry “every

       Sunday prior to [Means] being killed” for approximately “four months.” Id. at

       102. When Young eventually returned to Meet Me Under the Bridge on

       December 4, 2016, he immediately approached Albright and, without any

       prompting or prior conversation about Means’s death, began to “defend[]

       himself,” telling her that he did not kill Means. Id. at 108, 220; Appellant’s

       App. Vol. II at 168. Albright witnessed Young go “around to all the other

       volunteers saying the same thing.” Id. Lane was present when Young arrived

       at Meet Me Under the Bridge, and Albright observed that Lane “started

       freaking out” and was “[c]rying and shaking.” Id. at 103. Albright informed

       the police that Young was at her ministry, and the police arrived and arrested

       Young.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-845 | October 17, 2018   Page 4 of 9
[11]   On December 6, 2016, the State charged Young with two counts of murder,2

       one count of robbery resulting in serious bodily injury, a Level 2 felony,3 and

       one count of armed robbery, a Level 3 felony.4 Before trial, the State dismissed

       all charges except one murder charge.


[12]   Young’s jury trial took place on February 21, 2018. An autopsy of Means was

       admitted into evidence and disclosed that Means had suffered multiple stab

       wounds to her head, neck, chest, right shoulder, and her forearms. The forensic

       pathologist who examined Means’s body testified that the most severe injury

       was to the neck. Means’s skull was also fractured from a “deep” and “severe

       injury.” Tr. Vol. II at 162. Means’s injuries were consistent with being stabbed

       with a knife. Id. at 152-53. A laboratory report was also admitted into

       evidence. And a crime scene specialist testified that DNA consistent with

       Young’s DNA was found in samples taken from under Means’s fingernails and

       on the glass bottle of alcohol found next to Means’s body, and both Young’s

       and Means’s blood were on the paper bag containing the bottle of alcohol.


[13]   Lane also testified at Young’s trial. She stated that, although she had been

       diagnosed with bipolar disorder, schizophrenia, and depression, she was taking

       prescribed medication for these conditions both on the date of trial and on the

       date that Means was killed. Lane had known Means for approximately a year



       2
           I.C. § 35-42-1-1(1) and (2).
       3
           I.C. § 35-42-5-1.
       4
           Id.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-845 | October 17, 2018   Page 5 of 9
       before Means’s death. According to Lane’s testimony, on November 17,

       Means, Lane, and Young had dinner together at Holy Cross, which Lane

       described as a “homeless food place.” Id. at 59. After dinner, Lane walked to

       her apartment to watch TV. Her cousin, boyfriend, and her cousin’s friend

       were also at her apartment. Lane watched TV for a couple of hours and then

       walked around the neighborhood and downtown. When Lane returned to her

       apartment, she heard “screaming, fighting, and cursing.” Id. at 65. She looked

       in the parking lot behind her apartment and saw Young and Means arguing.

       She saw no one else in the parking lot. Lane went into her apartment and could

       still hear Young and Means yelling.


[14]   After Lane had been in her apartment “for a while[,]” she again went to the

       back door of her apartment that overlooked the parking lot where Means lived

       in her make-shift camp. Id. at 67. Lane saw Young walk toward his personal

       tent that was close to the parking lot in which Means had set up camp. Lane

       went to the parking lot to talk to Means, and Young then returned to Means’s

       camp. Young and Means began to argue again, and Lane went back to her

       building and into her apartment. Lane then heard screaming, ran outside

       again, and saw Young stabbing Means with a knife. Lane then saw Young

       walk away and leave the parking lot, heading downtown. After Young left the

       scene, Lane went to check on Means and saw that she was bloodied and

       covered by a sheet. Lane testified that she then called the police and, when they

       arrived, she told them what she had seen.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-845 | October 17, 2018   Page 6 of 9
[15]   On cross-examination of Lane, Young’s lawyer brought out several

       inconsistencies between Lane’s trial testimony, her earlier deposition testimony,

       and her prior statement to the police. Those inconsistencies related to the

       timing and location of events leading up to the murder, the type of knife Young

       used to stab Means, what type of alcoholic beverage Young was drinking while

       arguing with Means, and when and how the crime was reported to the police.


[16]   On February 22, 2018, the jury found Young guilty of murdering Means. This

       appeal ensued.



                                  Discussion and Decision
[17]   Young challenges the sufficiency of the evidence to support his conviction for

       murder. Our standard of review of the sufficiency of the evidence is well-

       settled:


               When reviewing the sufficiency of the evidence needed to
               support a criminal conviction, we neither reweigh evidence nor
               judge witness credibility. Bailey v. State, 907 N.E.2d 1003, 1005
               (Ind. 2009). “We consider only the evidence supporting the
               judgment and any reasonable inferences that can be drawn from
               such evidence.” Id. We will affirm if there is substantial
               evidence of probative value such that a reasonable trier of fact
               could have concluded the defendant was guilty beyond a
               reasonable doubt. Id.


       Clemons v. State, 996 N.E.2d 1282, 1285 (Ind. Ct. App. 2013), trans. denied.

       Moreover, “[a] conviction may be based on circumstantial evidence alone so

       long as there are reasonable inferences enabling the factfinder to find the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-845 | October 17, 2018   Page 7 of 9
       defendant guilty beyond a reasonable doubt.” Lawrence v. State, 959 N.E.2d

       385, 388 (Ind. Ct. App. 2012) (citation omitted), trans. denied.


[18]   To support Young’s conviction of murder, the State was required to show that

       Young (1) knowingly or intentionally (2) killed (3) Means. I.C. § 35-42-1-1(1).

       The State provided evidence that Lane saw Young stab Means, causing

       Means’s death. It also provided evidence that Young’s DNA was found at the

       scene of the crime and under Means’s fingernails and that Young’s and Means’s

       blood were on the bag containing a bottle found next to Means’s dead body.

       And the State provided additional circumstantial evidence of Young’s hostile

       encounter with a Family Dollar employee earlier that evening, Young’s three-

       week disappearance after Means’s murder, and Young’s suspicious behavior at

       Albright’s ministry when he returned there. That was sufficient evidence to

       support Young’s conviction.


[19]   However, Young contends that Lane’s testimony was “incredibly dubious.”

       This court has recently addressed the rule of incredible dubiousity:


               We may, and ordinarily do, uphold findings of guilt beyond a
               reasonable doubt supported only by the uncorroborated
               testimony of a single witness, even the victim’s. Bailey v. State,
               979 N.E.2d 133, 135 (Ind. 2012). We may make an exception,
               however, if that testimony is incredibly dubious. Moore v. State,
               27 N.E.3d 749, 754 (Ind. 2015). An appellant seeking
               application of the incredible dubiosity rule must show that the
               judgment against him was based on the testimony of a single
               witness, unsupported by any circumstantial evidence, which was
               inherently improbable or inherently contradictory, equivocal, or
               coerced. Id. at 755-56. Though the standard is “not impossible”

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-845 | October 17, 2018   Page 8 of 9
               to meet, it is “difficult.” Id. at 756 (internal quotation and
               citation omitted). The challenged testimony must be so
               ambiguous, inconsistent, convoluted, or contrary to human
               experience that no reasonable person could credit it. Id. (citing
               cases so holding).


       C.S. v. State, 71 N.E.3d 848, 851 (Ind. Ct. App. 2017) (emphasis added).


[20]   The incredible dubiosity rule does not apply in this case because Lane was not

       the sole witness and there was circumstantial evidence in addition to Lane’s

       testimony. Police officers testified as to their investigations, including Young’s

       hostility earlier in the evening at a Family Dollar store; expert witnesses

       testified regarding Young’s DNA and blood that were found at the scene of the

       crime and under Means’s fingernails; and Albright testified about Young’s

       three-week disappearance and his suspicious behavior upon his return. It was

       the jury’s responsibility to weigh that evidence and resolve any conflicts. See

       Carter v. State, 44 N.E.3d 47, 54 (Ind. Ct. App. 2015) (“In the absence of

       incredibly dubious testimony, we will not impinge on the fact-finder’s

       responsibility to judge witness credibility.”); Scott v. State, 867 N.E.2d 690, 694

       (Ind. Ct. App. 2007) (“We must respect the jury’s exclusive province to weigh

       conflicting evidence.”), trans. denied.


[21]   The State provided sufficient evidence to support Young’s conviction of

       murder.


[22]   Affirmed.


       Mathias, J., and Bradford, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-845 | October 17, 2018   Page 9 of 9